                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PHOEBE SOUNDINGSIDES,                                    CASE NO. C19-0544-JCC
10                             Petitioner,                    ORDER
11          v.

12   ISRAEL JACQUES,

13                             Respondent.
14

15          This matter comes before the Court on Petitioner Phoebe Soundingsides’s objections
16   (Dkt. No. 9) to the report and recommendation (“R&R”) (Dkt. No. 8) of the Honorable Michelle
17   L. Peterson, United States Magistrate Judge. Having thoroughly considered the parties’ briefing
18   and the relevant record, the Court hereby OVERRULES Petitioner’s objection, ADOPTS Judge
19   Peterson’s R&R, and DISMISSES Petitioner’s complaint for the reasons explained herein.
20          On July 2, 2013, Petitioner was convicted of assault and sentenced to 42 months of
21   imprisonment followed by two years of supervised release. (Dkt. No. 3 at 3.) Following a
22   violation of the terms of Petitioner’s supervised release, Petitioner was sentenced to an additional
23   12 months and one day of imprisonment at the SeaTac Federal Detention Center. (Id.)
24           In December 2018, the First Step Act (“FSA”) was signed into law. (Id. at 1.) Section
25   102(b)(1) of the FSA amends 18 U.S.C. § 3624(b)(1), mandating that federal inmates may
26   receive a maximum of 54 days of good conduct credits per year of their sentence, as opposed to


     ORDER
     C19-0544-JCC
     PAGE - 1
 1   the current Bureau of Prisons regulation, which mandate a maximum of 47 days. (Id. at 3–4.)

 2   Section 102(b)(2) delays implementation of any amendment to 18 U.S.C. § 3624 until July 19,

 3   2019. (Dkt. No. 8 at 2.)

 4           In April 2019, Petitioner filed a motion for habeas corpus relief. (Dkt. No. 3.) Petitioner

 5   argues that § 102(b)(1) went into effect on December 21, 2018—the day that the President

 6   signed the FSA (Id. at 3–4.) Petitioner argues that because of the amendment to 18 U.S.C. §

 7   3624, she is entitled to 7 additional days of good time credit under § 102(b)(1). (Id. at 3.) Judge

 8   Peterson found that the amendment does not take effect until July 19, 2019, and she therefore
 9   recommends dismissing Petitioner’s claim. (Dkt. No. 8 at 2.) Petitioner filed an objection to the
10   R&R, arguing that the amendment took effect on December 21, 2018. (See Dkt. No. 9.)
11           In Bottinelli v. Salazar, the Ninth Circuit definitively addressed the issue of when §
12   102(b)(1) applies. See Bottinelli v. Salazar, 2019 WL 3071298, slip op. at 5 (9th Cir. 2019). The
13   Ninth Circuit stated that, “We hold that the [FSA’s] good time credit amendment did not take
14   immediate effect upon enactment but will become effective with the establishment of the ‘risk
15   and needs assessment system’ on July 19, 2019.” Id. Therefore, the Court finds that § 102(b)(1)
16   of the FSA takes effect on July 19, 2019, not December 21, 2018.
17           For the foregoing reasons, the Court OVERRULES Petitioner’s objection (Dkt. No. 9),
18   ADOPTS Judge Peterson’s R&R (Dkt. No. 8), and DISMISSES Petitioner’s complaint with

19   prejudice. 1

20   //

21   //

22   //

23
     1
24    Petitioner’s scheduled release date from SeaTac was June 27, 2019. (Dkt. No. 3 at 3.) The
     Court is unaware of Petitioner’s current location at this time. If Petitioner was released from
25   custody as scheduled on June 27, Petitioner’s motion for habeas corpus relief may be rendered
     moot. Additionally, § 102(b)(1) of the FSA took effect on July 19, 2019, likely providing another
26   basis for the mootness of Petitioner’s motion.

     ORDER
     C19-0544-JCC
     PAGE - 2
 1          DATED this 30th day of July 2019.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0544-JCC
     PAGE - 3
